Motion Granted; Dismissed and Memorandum Opinion filed October 4, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00741-CV

 CHARLES ORR, INDIVIDUALLY AND DBA SUNBELT SERVICES GROUP,
                          Appellant

                                          V.

                   CHAMPION WIRE & CABLE, LLC, Appellee


                      On Appeal from the 157th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-65101


                  MEMORANDUM                          OPINION


      This is an appeal from a judgment signed April 18, 2012. On September 26, 2012,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.